The Court

directed the rule to be made absolute, upon the payment of costs in this suit, entering special bail, and giving the plaintiff a judgment in the original suit, (a) The plaintiff by these terms has every advantage that he could have had by the regular entry of special bail.
[Cited in 2 S. & R. 285, 286 ; 5 id. 51.]

 By the entry on the docket, the judgment does not appear to be one of the terms imposed; but it is otherwise upon the notes of the Chief Justice, and seems to be an essential part of the Court’s order.